On the last Tuesday in March, 1931, at an annual meeting of consolidated school district No. 2, Payne county, Okla., the voters of that district, by a majority vote of those present and participating therein, authorized an increased levy of 10 mills against the property of that school district for school purposes over and above the 5-mill levy authorized by law. The result of the election, together with a statement of the financial condition of the district and the estimated needs thereof for the ensuing fiscal year, was duly certified to the county excise board of that county. The excise board refused to approve the estimate. On the contrary, it struck certain items therefrom and refused to make the levy as voted by the people of that district. Consolidated school district, as plaintiff, then brought this action in mandamus against the county excise board to compel it to approve the estimate and make the levy accordingly. *Page 122 
The facts in this case are similar to the facts in the case of State ex rel. Board of Education, School Dist. No. 16, Payne County v. County Excise Board, Case No. 23153, decided Jan. 26, 1932, 155 Okla. 227, 7 P.2d 473. See, also, School Dist. No. 4, Garfield Co., v. Independent School Dist. No. 4 1/2 Garfield County, 153 Okla. 171, 4 P.2d 1031.
Under the authority of these cases, the writ is granted.
LESTER, C. J., CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, and McNEILL, JJ., concur. KORNEGAY, J., dissents.